Filed 6/21/22 P. v. Robinson CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


THE PEOPLE,                                                  B312418

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. NA107528)
         v.

JIMMY CHARLES
ROBINSON,

         Defendant and Appellant.


      APPEAL from a postjudgment order of the Superior Court
of Los Angeles County, James Otto, Judge. Affirmed.
      Kiran Prasad, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance by Plaintiff and Respondent.

                     _____________________________________

       On May 23, 2018, the Los Angeles County District Attorney
filed an information charging defendant Jimmy Robinson with
attempted premeditated murder (Pen. Code1 §§ 664/187,
subd. (a)) and certain sentencing enhancements.
      On March 16, 2021, defendant, pursuant to the terms of an
oral plea agreement, pleaded no contest to attempted
premeditated murder and admitted that he personally used a
firearm in the commission of his offense (§ 12022.5). He also
admitted that he caused great bodily injury resulting in paralysis
or brain damage (§ 12022.7, subd. (b)). Following the plea
colloquy, the trial court found that defendant had expressly,
knowingly, understandingly, and intelligently waived his
constitutional rights and that his plea and admissions were freely
and voluntarily made with an understanding of the nature and
consequences of the plea. The court also found there was a
factual basis for the plea.
      On April 8, 2021, the parties appeared for sentencing.
Defendant advised the court that he wished to proceed to trial
and was “not signing anything.” When asked by the trial court
whether he wished to withdraw his plea, defendant responded
that he did, and explained, “[M]y mother, she is the one ready for
me to come home. I’m innocent. I ain’t doing nothing.” Defense
counsel then made an oral motion to withdraw defendant’s plea
and submitted on the motion. The court agreed with the
prosecutor’s argument that defendant had “buyer’s remorse” and
denied the motion.
      After hearing a victim impact statement from the victim’s
uncle, the trial court sentenced defendant, consistent with the
terms of the plea agreement, to a high term of seven years to life
on the attempted murder charge, with a 10-year enhancement


1     All further statutory references are to the Penal Code.




                                2
pursuant to section 12022.5, and a five-year enhancement
pursuant to section 12022.7, subdivision (b) for a total aggregate
term of 22 years to life. The court also imposed certain fees and
assessments. The court then dismissed the remaining sentencing
enhancement allegations.
       On May 5, 2021, defendant filed a notice of appeal and
requested a certificate of probable cause. The trial court denied
the request.
       We appointed counsel to represent defendant on appeal.
On February 22, 2022, counsel filed an opening brief in which
counsel did not identify any arguable issues and requested that
we follow the procedure set forth in People v. Wende (1979) 25
Cal.3d 436, 441 (Wende). That same date, we advised defendant
that appointed appellate counsel had failed to find any arguable
issues and he had 30 days within which to independently brief
any grounds for appeal, contentions, or arguments that he wished
for us to consider. Defendant did not file a supplemental brief.
       We have reviewed the record and are satisfied that
defendant’s appointed appellate counsel has fully complied with
counsel’s responsibilities and no arguable issues exist. (Wende,
supra, 25 Cal.3d at p. 441.)




                                3
                         DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                       KIM, J.



We concur:




             RUBIN, P. J.




             BAKER, J.




                                 4